Citation Nr: 1221383	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent prior to April 28, 2010, and greater than 50 percent prior to May 27, 2011, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent disability rating effective December 12, 2006.  The Veteran perfected an appeal of the assigned rating.  The issue has been characterized accordingly.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This case was remanded by the Board in May 2011 for obtainment of a current VA PTSD examination and ongoing VA and Vet Center treatment records.  The requested development was completed, and the remand orders were substantially complied with.

In a February 2012 rating decision, the RO increased the assigned disability rating for PTSD to 50 percent effective April 28, 2010, and to 100 percent effective May 27, 2011, the date of the VA PTSD examination whereby the examiner expected that the Veteran's PTSD symptomatology had resulted in total occupational and social impairment.  As the February 2012 decision did not represent a total grant of benefits sought on appeal prior to May 27, 2011, the claim for increase prior to that time remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Prior to April 28, 2010, symptoms of PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  From April 28, 2010 to May 26, 2011, symptoms of PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent prior to April 28, 2010, and greater than 50 percent prior to May 27, 2011 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a January 2007 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The January 2007 letter further advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records and examination reports, Vet Center treatment records, a statement from VA treatment provider, and lay statements.  It appears that all identified treatment records have been obtained.  There is no indication of the existence of additional evidence to substantiate the claim. 

The Veteran was afforded VA examinations pertaining to the disability on appeal in March 2008 and May 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The aforementioned VA examinations are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and in presenting for examinations for the disability on appeal.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Legal Criteria

In cases such as this, where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.71a, Diagnostic Code 9411.  Under that code, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

In this case, there are two periods of time at issue: prior to April 28, 2010, for which the RO assigned a 30 percent rating for PTSD; and from April 28, 2010 to May 26, 2011, for which the RO assigned a 50 percent rating.  The Board will consider the proper evaluation to be assigned during the entire period prior to May 27, 2011.

Prior to April 28, 2010

Background

Evidence relevant to the severity of the Veteran's PTSD dated prior to April 28, 2010 includes VA and Vet Center treatment records dating since January 2006, a March 2008 VA PTSD examination, and statements of the Veteran.  

Unless otherwise specified, prior to April 28, 2010, complaints pertaining to the Veteran's service-connected PTSD included: depression; anxiousness; nervousness; hypervigilance; intrusive thoughts; sleep disturbances with restless sleep and nightmares 2 to 3 times per week; physiologic distress and avoidance people, places, things, and activities that reminded him of traumatic experiences in Vietnam; hypervigilance and hyperstartle reactions; anger and irritability; lack of motivation; lack of close friends; self isolation; psychogenic amnesia; anhedonia; attempts at emotional numbing; difficulty concentrating; and an inability to forgive others.  On the other hand, the Veteran denied or there was no evidence of: prior suicide attempts or thoughts or hurting himself or others; financial or legal troubles; drug or alcohol abuse; periods of violence or assaultiveness; delusions; or hallucinations.   

In 2006 treatment records show that in January, the Veteran had not worked since January 6, 2006, due to cardiac-related pains and shortness of breath.  He was most concerned about his physical health.  A VA mental health consultation note showed that the Veteran stopped drinking in December 2005 due to physical health problems.  Intrusive memories of Vietnam reportedly increased in June 2005 when he witnessed a friend's traumatic death.  In March, prior to undergoing open heart surgery, he reportedly experienced significant PTSD symptoms due to service.  He thought he would need anxiolytic prior to surgery and possibly after.  He was diagnosed with anxiety secondary to upcoming open heart surgery.  He was competent and employable at that time.  

In September 2006, the Veteran requested mental health services for increased re-experiencing symptoms and depression following heart surgery.  Psychosocial evaluation revealed self isolation since surgery with feelings of guilt for occurrences during service and for having to seek mental health treatment.  He wanted to make sure that he was not going "crazy," imagining things, or causing a problem for his family.  Prior to surgery, the Veteran worked and ran a family owned construction company, his owned a tavern that his wife ran, and he owned a pizza shop.  He remained married to his wife of 37 years with whom he had 3 adult children.  He denied having any close friends because he kept to himself, possibly because he was uncomfortable.  

Prior to surgery he played softball and golf.  He considered himself a very religious person.  His overall level of social and occupational functioning in September 2006 was reportedly good as he reported being a good citizen and family man.  He was clearly limited in his abilities to adapt to recent changes in his life.  Mental status examination revealed that the Veteran appeared younger than his stated age, in good health, and was casually dressed with good hygiene, grooming, eye contact, and posture.  He expressed appropriate emotions only briefly before returning to an intense facial expression.  Body movements were relaxed and psychomotor activity was normal to slightly restless.  His manner was cooperative, attentive, and guarded.  Speech was of normal rate and rapid rhythm.  His mood was poor and his affect was anxious and depressed.  He was oriented to person, place, and time.  While preoccupied with not being weak or having a mental disorder, his thought processes were focused and goal-directed.  His thought content included intrusive memories.  Judgment was good and insight was fair.  The psychologist diagnosed PTSD and assigned a GAF score of 50, indicative of serious symptoms.  

Treatment records dated in 2007 show that the Veteran began individual treatment in February.  He joked about being a "nut case."  In March, he reported that cardiac rehabilitation helped him to feel better and have increased energy.  His wife was also helpful.  In April, likely due to avoidance, he indicated that he wanted to focus on his physical health before proceeding with working on mental health.  In July, he was reportedly doing well keeping intrusive thoughts away but was nauseated when reminded of death.  He avoided trauma-related discussion.  In November, the Veteran indicated that he was receptive to group treatment and he cried about Vietnam and how his symptoms affected his family.  In December, he was unable not stop his negative thinking.  He was afraid to get on the treadmill for cardiac rehabilitation due to intrusive thoughts which resulted in physical health problems and feeling hopeless.  

Treatment records dated in 2008 show that the Veteran began group treatment in January.  He was initially quiet and appeared depressed.  In March, he reported an increase in symptoms since entering group treatment and concern that if he talked about service-related trauma his symptoms would increase.  The following session, a flashback caused him to become upset and uncomfortable.  On a later occasion, he appeared more relaxed and stated that he was not looking to improve anything, rather, he wanted his wife and family to understand that he "has some problems now."  In April, he continued to progress against symptoms of avoidance and he began actively participating in group treatment.  He applied communication techniques learned in treatment at home with his wife.  In May, he felt more safe and comfortable and was uncharacteristically open and able to share concern/distress over a situation involving his employee.  He was making significant progress in becoming more aware of his emotions as evidenced by his language and behavior during group treatment.  He reported benefiting from group treatment despite his fears and obvious struggles with intense emotional reactions and intrusive thoughts and images.  Symptoms reportedly increased nearing Memorial Day.  

In June, stayed in his "hole" for a week and let down all productive behaviors for 2 weeks due to an anger response from group treatment.  Nevertheless, he exerted a fairly powerful influence in group treatment as he was emotionally reactive and made comments that hit home for other Veterans.  In July, Veteran's family reportedly noticed a difference in him and he expressed gratitude for the learning and new relationships formed during group treatment.  In August, the Veteran had avoided treatment sessions and isolated himself so badly that he felt "crazy" and like he wanted to hurt others.  In October, positive efforts to improve his condition continued.  Significantly, he planned to host a social event for group treatment members and their families.

In March 2008, the Veteran underwent a VA PTSD examination.  Additional PTSD symptomatology reported included low self-esteem, decreased energy, and feeling that life was not worth while related directly to loss of physical functioning due to heart problems; however, he had not contemplated, planned, or attempted suicide.  He reportedly attended treatment as often as his physical health problems would allow.  Although he had been prescribed antidepressant medication, he reportedly was not taking it.  Occupationally, prior to heart surgery in March 2006 the Veteran reported being a "workaholic" but had been unable to work since.  He sometimes helped with problems and enjoyed spending time at his family owned businesses.  Socially, he remained married to his wife of 36 years with whom he had 3 adult children.  He was isolated and generally avoided extended contact with his family but felt close with them.  He succeeded in maintaining cordial relationships with his family but thought they had adjusted to keeping interactions short.  He enjoyed his grandchildren and talking to his family and considered them his support.  He shared household chores with his wife and was able to independently care for himself.  He denied having any hobbies and had difficulty describing anything that he did to pass the time.  He stated that his limited interests were mostly curtailed due to health problems.  He had been accustomed to being physically active and found his post-surgery adjustment to be very difficult.  

Mental status examination at the March 2008 examination revealed that the Veteran was casually, cleanly, and neatly dressed.  He was alert and cooperative with good eye contact.  He was oriented to time, place, and person.  Psychomotor activity was normal and speech was clear and of normal volume and articulation.  His affect was varied and his mood was congruent with occasional irritation.  Thought processes were goal oriented.  There were no signs of delusional or frankly paranoid belief symptoms.  Psychometric testing revealed problems coping with his primary concern of health problems was his main source of distress with troubling depression which the Veteran described as transient.  Scores were in the average range for combat Veteran's with PTSD, in the severe range for depressive symptoms, and in the moderate to severe range for anxiety.  Depressive symptoms were sufficiently comingled with PTSD so diagnosis of a separate adjustment disorder or an additional mental disorders was not indicated.  The examiner diagnosed PTSD and assigned a GAF score of 55 due to the moderate number, frequency, and intensity of symptoms associated with moderate reduction of social, vocational, and mental functioning.  The examiner stated that the Veteran's symptomatology likely resulted mildly reduced effectiveness in communication, moderate work inefficiency and lack of productivity without reduced reliability, moderate to severe interference with his ability to interact effectively, and a moderate reduction in ability to adapt to stressful circumstances.  

In September 2008, a statement received from the Veteran indicated that he sometimes forgot the dates of his children's birthdays or where he parked his car.  

In October 2008, the Veteran's strengths included:  insight; motivation; spiritual support; and support of family and friends.  However, he showed limited understanding of his disorder, and problems of recurrent and intrusive recollections and avoidance continued.  A GAF score of 60 was assigned.  

Treatment records dated in 2009 show that in March, the Veteran was aware that his medical conditions and associated medications may contribute to complaints of fatigue.  He had recently started taking medication to assist with sleep.  He participated in exposure therapy of a traumatic incident in Vietnam which resulted in intense guilt.  Thereafter he experienced an increase in PTSD symptoms and reportedly left the TV and lights on all night to avoid intrusive memories.  He reported occasional auditory hallucinations of the Viet Cong.  In April, the Veteran was too depressed and avoidant to do mental health homework assignments.  In May he reported elevated levels of avoidance of Vietnam reminders and trauma.  In September, the Veteran reportedly attended a drag race with his brother and was surprised that he enjoyed himself.  In October, the Veteran celebrated his 40th wedding anniversary but was bummed about his physical health.  In December, the Veteran indicated that holidays were difficult for him and he reported an increase in trauma-related nightmares.   

In April 2009, the Veteran was of no risk to himself or others.  Continued problems included avoidance of Vietnam-related trauma and recurrent and intrusive recollections.  A GAF score of 55 was assessed.  

In a September 2009 statement, the Veteran indicated that his PTSD medications had been increased in number and dosage.  He endorsed symptoms of paranoia, mood swings, panic and anxiety attacks, and isolation.  He had not slept in the same bed with his wife for years and was living in the basement.  In a December 2009 statement, he indicated that the 30 percent evaluation assigned did not accurately reflect the impact that his Vietnam experiences and associated  PTSD symptomatology have had on his life.  

In January 2010, the Veteran remained mostly isolated given the an upcoming anniversary of his most traumatic experience in February.  He was discouraged that he was unable to manage his symptoms which seemed to increase with age.  He felt helpless after a friend from group treatment called due to emotional difficulties.  In March, the Veteran missed several appointments, felt hopeless, and was pushed to make a decision to move forward with individual treatment or discontinue.  In April, the Veteran was very frustrated and angry by feeling pushed to talk about his Vietnam experiences.  He feared having another heart attack if pushed to discuss them.  He stated that he would never share some experiences.

In February 2010, the Veteran's representative asserted that the 30 percent evaluation assigned for the Veteran's PTSD disability was not reflective of the severity of the Veteran's PTSD symptomatology or of the totality of the effects of his condition on his social and occupational functioning.  While the Veteran had been married for over 35 years, he generally avoided contact with his family.  They asserted that the Veteran's disability picture more nearly approximated the criteria necessary for the assignment of a 50 or 70 percent evaluation.   

In March 2010, a suicide risk assessment showed chronic risk factors of depression, isolation, and chronic medical problems.  Acute risk factors included some evidence of passive suicidal thoughts without a specific plan and pervasive feelings of hopelessness and helplessness.  However, the Veteran denied any history of suicide attempts, drug and alcohol abuse, corrosive self image, financial problems, increased agitation or tension and a hostile interpersonal environment, and there was no evidence of psychosis, instability, or insufficient coping skills.  A depression screen was indicative of moderately severe depression without suicidal ideation.  The Veteran had limited understanding of his disorder and he was not interested in change.  Problems with avoidance, and recurrent and intrusive recollections, thoughts and feelings continued.  He avoided individual sessions after dissatisfaction with discussing Vietnam experiences and wanted to step down sessions.  The psychiatrist assessed a GAF score of 51.  A medication evaluation showed that PTSD medications were increased 1 year prior and the Veteran was not entirely satisfied with associated increased energy and motivation.  He was unhappy with energy limitations due to his heart condition. 

Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is properly evaluated as 30 percent disabling prior to April 28, 2010.  During that time, the preponderance of the medical evidence of record demonstrates that the Veteran's symptoms of PTSD were consistently reported as moderate in degree and as serious in degree on only one occasion in September 2006 without evidence that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, nor have the majority of the symptoms indicated under the criteria for the next-higher 50 percent rating been manifested during this time.  Indeed, the following symptoms were not shown prior to April 28, 2010: circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); panic attacks more than once a week; impaired judgment; and impaired abstract thinking.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Moreover, prior to April 28, 2010, the Veteran's GAF scores ranged from 50 on one occasion in September 2006 to 51 to 60 throughout the remainder of this period.  Such scores reflect primarily moderate symptomatology with serious symptomatology on one occasion in September 2006.  As explained below, when viewing the record as a whole, the Board finds that the Veteran's PTSD symptomatology is appropriately addressed by the 30 percent evaluation already assigned under Diagnostic Code 9411.  See id. 

The Board acknowledges that there was some evidence of passive suicidal thoughts in March 2010, however, it was further noted that such thoughts were not accompanied with any specific plan.  Similarly, although an August 2008 treatment note did show that the Veteran felt like he wanted to hurt others, he was never found to be a danger to himself or others and he consistently denied homicidal and suicidal ideations on all other occasions.  Moreover, no treatment provider has indicated that the Veteran's single passive suicidal and homicidal ideations have impaired his functioning.  Accordingly, the Board concludes that a the single incident of passive homicidal ideation noted in August 2008 and the single incident of passive suicidal thought noted in March 2010 have not been recurrent or active in nature and have been without any active ideation, plan, or intent as opposed to persistent with an established plan to act on such ideations.  Indeed, GAF scores assigned prior to April 28, 2010 have reflected only moderate to serious symptoms on one occasion and are not reflective of homicidal or suicidal ideation.  

In addition, while the Veteran reportedly experienced panic attacks, there is no indication during this time that the Veteran ever complained of panic attacks occurring more than once a week.  

In reaching such conclusion, the Board acknowledges that the Veteran intermittently experienced symptoms included in the criteria necessary for the assignment for a 50 percent evaluation prior to April 28, 2010.  Specifically, the Veteran frequently complained of a depressed mood and his affect was described at times in terms analogous to "flattened."  While not every symptom listed under the rating criteria for a specific evaluation needs to be present, the totality of the evidence reflects that the majority of the symptoms suggested for the assignment of a 50 percent evaluation for PTSD have not been present and these symptoms, in and of themselves, did not impact functioning such that a higher rating is more nearly approximated.  Indeed, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity.  In this regard, the Veteran has not submitted any evidence indicating that his reliability and productivity had been reduced.  Indeed, it appears that the Veteran was forced into medical retirement due to a heart condition.  While he has indicated that he can no longer work in construction due to his physical health, he did report occasionally sorting out problems at his family owned food establishments.  Moreover, as noted by the September 2006 examiner, given that the Veteran was a self-described "workaholic" prior to heart surgery in 2006, it was found that his symptoms likely would not affect his reliability.  

In summary, the Board concludes that the Veteran's PTSD has been adequately addressed by the 30 percent evaluation already assigned under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Therefore, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent at any point prior to April 28, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

From April 28, 2010 to May 27, 2011

Background

Evidence relevant to the severity of the Veteran's PTSD dating from April 28, 2010 to May 27, 2011 includes VA and Vet Center treatment records dating from April 2010 to July 2011, an April 28, 2010 letter from the Veteran's treating psychiatrist at that time, and lay statements. 

In a statement dated April 28, 2010, the Veteran's psychiatrist indicated that the Veteran had come to understand his illness better, enjoy interacting with other Vietnam veterans with PTSD, and control his behavior somewhat more effectively.  However, his symptoms of trauma related nightmares, intrusive recollections, sleep disturbance, hypervigilance, difficulty managing anger and irritability, poor concentration and short-term memory, avoidance of stimuli associated with his traumas, and chronic isolation remained mostly severe.  His care was focused primarily on maintaining symptoms rather than improving them.  He continued to experience episodes of increase core symptoms of PTSD in frequency and intensity which were often triggered by traumatic anniversaries and exposure to additional life stressors.  During such episodes, the Veteran struggled to engage even in normal daily activities and remained mostly isolated in his basement despite efforts to remain active and productive.  PTSD symptomatology had resulted in great difficulty engaging in nearly all social activities due to the Veteran becoming too anxious and vigilant to focus his attention.  He remained on guard and suspicious, even in his own home, with chronically heightened anger and irritability.  He faced a nearly constant struggle with managing his emotional reactions even to minor irritations or stressors.  The psychiatrist stated that the Veteran's current GAF score was 45 and his social and occupational functioning were clearly impaired despite continued involvement in treatment. 

Treatment notes show that in June 2010, the Veteran recognized that his PTSD symptoms were worse after becoming unable to work productively and due to lack of a routine which allowed nightmares to disrupt his sleep and guide his day.  In July, the Veteran indicated that he was doing okay.  In September, he reported an aggravation of symptoms due to his own physical health and his mother's serious health issues.  In October, he was more open and insightful about Vietnam experiences.  In December, the Veteran pushed himself to attend group treatment despite his recent lack of attendance due to physical illness and depression.  

In November 2010, a psychiatric treatment note indicated that the Veteran's presentation and condition were essentially unchanged.  He continued taking his medications and sleep medication helped.  The Veteran's GAF score was 55.

Treatment notes in 2011 show that in February, the Veteran reported being in the "hole" for several weeks.  He was feeling somewhat better and he was excited that his son was accepted to a police academy.  He also openly shared his struggle with anger and irritability with his family and recognized that it was related to feelings of helplessness and trauma related triggers due to his son joining the police academy.  In March, a depression screen was indicative of only mild depression and his psychiatrist found that his condition was essentially unchanged.  He did appear irritated because it was the anniversary of his heart attack and other traumatic anniversaries were approaching.  He was not taking his medications regularly.  
In April, the Veteran reported exposure to numerous trauma-related triggers.  Significantly, while he struggled to manage his symptoms, he handled the situation appropriately.  He was able to interject humor into his story when reciting it.  In May, the Veteran was upset that the Board had remanded this claim.  He was unsure that his representative was operating in his best interest and he had difficulty with trust.  He was concerned about making rational decisions in pursuing his claim and how to manage an associated exacerbation of symptoms, especially anger and sleep disturbances.  PTSD symptoms were described as moderate to severe. 

Analysis  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is properly evaluated as 50 percent disabling from April 28, 2010 to May 26, 2011.  During that time, the preponderance of the medical evidence of record demonstrates that the Veteran's symptoms of PTSD were reported as moderate to severe in degree without evidence that his PTSD had resulted in occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Nor have the majority of the symptoms indicated under the criteria for the next-higher 70 percent rating been manifested during this time.  Indeed, the following symptoms were not shown during this period:  suicidal ideation; spatial disorientation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and neglect of personal appearance and hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Additionally, GAF scores assigned during this time ranged from 45 to 55.  Such scores reflect moderate to severe  symptomatology which is reflective of the 50 percent evaluation currently assigned.  As such, the Board finds that the Veteran's PTSD symptomatology is adequately addressed by the 50 percent evaluation already assigned under Diagnostic Code 9411.  See id. 

Moreover, the evidence simply does not demonstrate that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While the evidence shows that the Veteran suffers from social impairment, in that he has been irritable and isolative with minimal socialization, the evidence does not show that he necessarily is unable to establish and maintain such relationships. 

Of note, the Veteran has remained married to his wife of between 35 and 40 years and he reported having friends in his PTSD treatment group and he reported going out on occasion with his brother.  Although the Veteran physically avoided his family, he felt emotionally close with them and the evidence suggests that his wife was somewhat involved in his physical and mental health treatment.  As for industrial impairment, as previously stated, both the record and the Veteran himself have explicitly indicated that he was medically forced into retirement as a direct result of his physical health problems which subsequently triggered exacerbation of his PTSD symptomatology.  Moreover, although the Veteran no longer worked in construction, he appeared to be at least minimally involved in the operation of his family owned businesses.  Although the Veteran certainly had difficulty adapting to stressful circumstances such as limited energy due to his physical health, it appears that his condition was generally stable or had improved during this time.   

While the Veteran has reported depressed mood, avoidance behavior, intrusive thoughts and flashbacks, mental status examinations during this period reflected that thought and communication were within normal limits, no psychotic symptoms, intact hygiene and other basic activities of daily living, orientation to person, place, and time, no obsessive ritualistic behaviors, and normal speech.

The Board acknowledges the representative's May 2012 assertion that the stages of the assigned evaluations for PTSD were dated on the same date that the Veteran underwent VA PTSD examinations rather than the date that treatment records showed worsening of his condition.  However, for the reasons stated above, the Board is in agreement with the dates in which the assigned evaluations have been staged.  

While the evidence outlined above supports a 50 percent rating, it is not consistent with a 70 percent rating.  The total available evidence suggests a condition without attendant signs and symptoms that would warrant an increased 70 percent disability rating under Diagnostic Code 9411.  The Board also points out that in cases such as this, VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Accordingly, the Board finds that the currently assigned 50 percent evaluation for PTSD from April 28, 2010 to May 26, 2011 is appropriate for the entire rating period.  

The Board has also considered the Veteran's and his representative's statements that his disability was worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent prior to April 28, 2010, and in excess of 50 percent from April 28, 2010 to May 26, 2011. 

Extraschedular Evaluation  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The competent medical evidence of record fails to demonstrate that a rating in excess of the 30 percent assigned prior to April 28, 2010, or in excess of the 50 percent assigned from April 28, 2010 to May 26, 2011 is warranted for the Veteran's service-connected PTSD at any point during those periods and the currently assigned evaluations are therefore appropriate.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a rating in excess of 30 percent prior to April 28, 2010, and in excess of 50 percent from April 28, 2010 to May 26, 2011 for PTSD is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

An initial disability rating greater than 30 percent prior to April 28, 2010, and greater than 50 percent prior to May 27, 2011, for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


